Citation Nr: 0804748	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-00 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from August 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

For good cause shown - the veteran's financial hardship - 
the Board advanced this case on the docket in February 2008.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, more than 90 days after the veteran's file 
was forwarded to the Board, additional evidence was received 
by the Board from him relating to his claim.  He stated that 
recent psychiatric treatment had given him the psychological 
strength to research the identities of two fellow servicemen 
whom he had remembered were killed in an incident during his 
service in Vietnam; memories of that incident remain very 
disturbing to him.  The Board notes that, on its face, the 
stressor information supplied by the veteran appears capable 
of verification.  In addition, although the evidence was 
submitted well beyond the period provided in the regulations 
(see 38 C.F.R. § 20.1304(b) (2007)), the Board finds that the 
veteran has provided good cause for the late submission and 
accepts the evidence in conjunction with the current appeal.  
38 C.F.R. § 20.1304(c).  Although the veteran's 
representative has waived initial consideration of the 
additional evidence by the agency of original jurisdiction, 
the evidence relates to the verification of a stressor 
required for service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f) (2007).  Because lack of verification of a 
stressor was the primary reason for the RO's denial of 
service connection, additional development is required to 
attempt to verify the veteran's claimed stressor and then, if 
the stressor is verified, to schedule a psychiatric 
examination to determine whether he currently has PTSD due to 
that stressor.  

The Board would point out that when a claimant fails to 
report for a scheduled examination in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Using all available sources, 
including the U.S. Army and Joint Service 
Records Research Center (JSRRC), attempt 
to verify the stressor the veteran has 
described in his statement received in 
December 2006.  If the record contains 
insufficient information for stressor 
verification, the veteran should be 
requested to provide any necessary 
information.  If the stressor cannot be 
verified, the reason(s) for the inability 
to verify the stressor should be 
documented.  If the JSRRC is not 
contacted, the reason(s) why the contact 
was not made should be documented in the 
claims folder.  

2.  If the claimed stressor is verified, 
a psychiatric examination should be 
scheduled to determine whether the 
veteran meets the DSM-IV criteria for a 
diagnosis of PTSD due to the verified 
stressor.  The examiner should review the 
veteran's claims folder, examine him, and 
render an opinion with reasons as to 
whether a DSM-IV diagnosis of PTSD, due 
to the verified stressor, is warranted.  

3.  Thereafter, reconsider the claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



